DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li Dan CN110644721.
Claims 1 and 14. Li Dan discloses a double plate floor panel comprising: a first panel (100) including a first plurality of recesses (130) in a first side; a second panel (200) including a second plurality of recesses (240) in a second side, the second side facing the first side (Fig.1), and the second plurality of recesses aligning with the first plurality of recesses; and a plurality of connectors (400) sandwiched between the first plurality of recesses and the second plurality of recesses (Fig.1).

Claim 3. Li Dan discloses the distance varies between adjacent connectors of the plurality of connectors (Fig.2).

Claim 4. Li Dan discloses “the deformation-proof floor is further provided with a sound absorbing material, the sound absorbing material is positioned between the first mounting surface and the second mounting surface. with clearance exists between the first installation surface and the second installation surface, sound-absorbing material, this gap is provided attractive material between the support member 400 and the connecting component 300, can effectively absorb sound emitted on the floor so as to improve the experience feeling of the user, the sound absorbing material may be bubble cotton or sound-absorbing, the invention is not limited to the material and type of acoustic absorbing material - translation of P.0039” hence concealing any space between the connectors.

Claim 11. Li Dan discloses a plurality of clamping mechanisms (300) arranged for connecting together the first panel (100), the second panel (200), and the plurality of connectors (Fig.1).

Claim 13. Li Dan discloses the plurality of clamping mechanisms are pins (320).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li Dan CN110644721 as applied to claim 1 and 14 above.
Claim 2. Li Dan fails to disclose the first plurality of recesses, the second plurality of recesses, and the plurality of connectors are hexagon shaped, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to make the recess hexagon shaped or any other shape for a perfect fit with the connector, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. 

Claim 5-10 and 18. Li Dan discloses a sound-absorbing material between the first and second panel but is silent on the plurality of connectors is made from a composite material which includes a substrate with at least one elastic layer, and/or, wherein the plurality of connectors is made from a vibration-reducing material, varies in degree of elasticity, wherein the plurality of connectors has differing cross-sectional composites having differing elastomeric resiliencies. 
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the connectors from a composite material differing cross-sectional composites having differing elastomeric resiliencies with the motivation of further absorbing sound as intended by Li Dan. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li Dan CN110644721 in view of Fleck DE202007006447.
Claims 17 and 19. Li Dan discloses a double plate floor panel comprising: a first panel (100) including a first plurality of recesses (130) in a first side; a second panel (200) including a second plurality of recesses (240) in a second side, the second side facing the first side (Fig.1), and the second plurality of recesses aligning with the first plurality of recesses; and a plurality of connectors (400) sandwiched between the first plurality of recesses and the second plurality of recesses (Fig.1) but is silent on two or more support beams provided to support the at least one double plate floor panel at its opposite ends.
	Fleck before the filing date of the instant invention discloses a double plate floor panels (1) with two or more support beams (16.1 and 16.2) provided to support the at least one double plate floor panel at its opposite ends (Fig.5a-5b). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the beams of Fleck to support the flooring of Li Dan absent any unexpected result, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Allowable Subject Matter
Claims 12, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the plurality of connectors includes an opening configured to receive one of the plurality of clamping mechanisms and constructing the second panel further including connecting a plurality of 3.25 ft. cross laminated timber plates with a diaphragm between each plate, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633